Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "quaternary ammonium salt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that, for purposes of examination, the Examiner has treated instant claim 10 as dependent upon instant claim 3.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/177276.
‘276 teaches a cleaning composition which contains from about 7.5% to about 90% by weight of choline chloride, a hydrogen bond donor such as salicylic acid, citric acid, etc., in amounts from 1 to 75% by weight, and a surfactant such as an anionic, nonionic, cationic, amphoteric, zwitterionic, etc., in amounts from 0.1 to 45% by weight.  See paras. 8-15.  Additionally, the compositions may contain a variety of other ingredients such as perfumes, fragrances, chelating agents, etc.  The compositions may be formulated into light duty dish detergents, hard surface cleaners, or any type of home care cleaner.  See paras. 44-47.  
‘276 does not teach, with sufficient specificity, a composition containing a hydroxy acid such as citric acid or salicylic acid, chloline chloride, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a hydroxy acid such as citric acid or salicylic acid, chloline chloride, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘276 suggest composition containing a hydroxy acid such as citric acid or salicylic acid, chloline chloride, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO2012/177276 as applied to claims 1, 2, 4-8, and 12-19 above, and further in view of Levitt et al (US 2018/0127683).
‘276 is relied upon as set forth above.  However, ‘276 does not teach the use of an amino acid in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims. 
	Levitt et al teach a composition containing from 0.1 to 30% by weight of one or more amino acids.  The amino acids provide similar or improved cleaning properties to the composition.  See para. 20.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amino acid in the composition taught by ‘276, with a reasonable expectation of success, because Levitt et al teach that the use of amino acids in a similar composition provides improved cleaning.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/177276 as applied to claims 1, 2, 4-8, and 12-19 above, and further in view of Diet et al (US 2007/0086791).
‘276 is relied upon as set forth above.  However, ‘276 does not teach the use of levulinic acid in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Diet et al teach a composition containing a nonionic surfactant, water, etc., wherein the composition can be used for the removal of grease, limescale, soap scum, and rust on hard surfaces.  See Abstract.  Acids may be used in the composition and include citric acid, levulinic acid, etc.  See para. 33.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use levulinic acid in the composition taught by ‘276, with a reasonable expectation of success, because Diet et al teach the equivalence of citric acid to levulinic acid in a similar composition and further, ‘276 teaches the use of citric acid. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/177276 applied to claims 1, 2, 4-8, and 12-19 above, and further in view of Faber (US 6,489,285).
‘276 is relied upon as set forth above.  However, ‘276 does not teach the use of a quaternary ammonium surfactant in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Faber teaches a hard surface cleaner containing a combination of a nonionic surfactant and a quaternary ammonium surfactant, etc.  See Abstract.  The total amount of surfactant is between 0.001% to about 20% by weight.  See column 4, lines 1-69.  Suitable quaternary ammonium surfactants include dilongchain, dishort chain quaternary ammonium surfactants wherein long chain surfactants have a C6-C30 alkyl and short chain have C1-C3 alkyl.  See column 6, lines 1-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use quaternary ammonium surfactants in the composition taught by ‘276, with a reasonable expectation of success, because Faber teaches the use of quaternary ammonium surfactants in a similar composition and further, ‘276 teaches the use of cationic surfactants in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-15 of copending Application No. 17/111713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 6-15 encompass the material limitations of the instant claims
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a hydroxy acid such as citric acid or salicylic acid, a quaternary ammonium compound, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-4 and 6-15 of 17/111713 suggest composition containing a hydroxy acid such as citric acid or salicylic acid, a quaternary ammonium compound, a surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/June 18, 2022